                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

SADIEL GONZALEZ,
      Plaintiff,                                             No. 6:18-CV-265-REW

v.

UNITED STATES OF AMERICA,                                      OPINON & ORDER
      Defendant.


                                        *** *** *** ***

       In this pro se matter, Plaintiff (and federal inmate) Sadiel Gonzalez claims a violation of

the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-80, based on an allegedly

botched bullet removal surgery.1 See DE 1 (Complaint); 19 (Order). Post service, the Government

sought dispositive relief. See DE 26 (Motion to Dismiss or for Summary Judgment). After some

procedural maneuvering,2 Gonzalez responded. See DE 35; see also DE 37 (Order granting

supplement); DE 36 (Motion to Supplement). The Government replied. DE 40 (Reply). The matter

is fully briefed and ripe for review.

I.     BACKGROUND


1
  Gonzalez first named Dr. Tommy W. Shelton (identified as the surgeon who treated Gonzalez at
the Lake Cumberland Regional Hospital) as the sole case Defendant. See DE 1. However, Plaintiff,
at the Court’s prompting pertinent to jurisdictional concerns, subsequently filed a notice
confirming his intent to pursue an FTCA claim against the United States (rather than a medical
negligence claim against Dr. Shelton). DE 18 (Notice). The Court thus directed the Clerk to
substitute the United States as Defendant. DE 19.
2
  Gonzalez twice sought to amend his complaint, first to add constitutional claims against Dr.
Shelton, see DE 29, then to add state law medical negligence claims against Shelton, see DE 33.
The Court dismissed Plaintiff’s first amended complaint, fileable as a matter of right, on initial
screening. See DE 31 (Opinion & Order). The Court denied a subsequent amendment request as
futile. See DE 34. Gonzalez’s original complaint, DE 1, (as modified by DE 18, see DE 19) remains
the operative pleading. See DE 31.
                                                1
       Gonzalez’s claims concern a May 20, 2016, operation performed by Dr. Tommy Shelton

at Lake Cumberland Regional Hospital. DE 1 at 3. The surgical goal? To remove bullet fragments

from Plaintiff’s left axilla. Id. Per Gonzalez, medical records indicate that Dr. Shelton identified

the fragments, removed them, and that “no further remnants were identified.” Id. However,

Plaintiff’s pain persisted post-surgery. And, a subsequent x-ray revealed that Dr. Shelton either

failed to fully removed the fragments or left behind some foreign object. Id. at 4 (claiming x-rays

showed “a 7mm radiodense foreign body in [his] left upper chest wall area”). Thus, Gonzalez

concludes, Dr. Shelton negligently left the bullet, fragments of the bullet and/or some foreign

unidentified object in his left axilla, causing pain, suffering, numbness, nausea and sickness from

medication. Id. Based on these allegations, Gonzalez asserts a tort claim against the United States

under the FTCA. See DE 18.

       The Government, arguing Gonzalez’s FTCA claim is time barred3 or, given the FTCA’s

contractor exception, fails to establish a viable issue for trial, seeks summary judgment. See DE

26.




3
 The United States frames its motion as partly alleging a jurisdictional defect. See DE 26-1 at 4.
However, per the Supreme Court, “the FTCA’s time bars are nonjurisdictional[.]” United States v.
Kwai Fun Wong, 135 S. Ct. 1625, 1638 (2015). Thus, the Court sees no need to address any issue
presented at the jurisdictional threshold.
                                                 2
II.    LEGAL STANDARDS4

       A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A reviewing court must construe the evidence and draw all reasonable inferences

from the underlying facts in favor of the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986); Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir.

2009). Additionally, the court may not “weigh the evidence and determine the truth of the matter”

at the summary judgment stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).

       The burden of establishing the absence of a genuine dispute of material fact initially rests

with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986) (requiring the

moving party to set forth “the basis for its motion, and identify[] those portions of ‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

which it believes demonstrate an absence of a genuine issue of material fact”); Lindsay, 578 F.3d

at 414 (“The party moving for summary judgment bears the initial burden of showing that there is




4
  Though the Government alternatively seeks Rule 12 relief, both parties repeatedly reference (and
tender) matters outside the pleadings. Thus, the Court treats the motion “as one for summary
judgment under Rule 56.” Fed. R. Civ. P. 12(d). Defendant’s motion is specifically captioned as
one alternatively seeking summary judgment. See DE 26-1 at 1. The filing expressly addresses the
summary judgment standard and notes that “Defendant is providing documents outside of the
scope of the initial pleadings[.]” DE 26-1 at 10. In such circumstances, the Sixth Circuit has found
Rule 12(d)’s requirement that parties “be given a reasonable opportunity to present all the material
that is pertinent to the motion” satisfied without need for separate notice. See Wysocki v. Int’l Bus.
Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010); Ball v. Union Carbide Corp., 385 F.3d 713,
719 (6th Cir. 2004) (finding that “the district court did not act sua sponte in converting the motion
to dismiss to a summary judgment motion” because defendants “moved for summary judgment in
the alternative” and noting that plaintiffs “responded to the summary judgment motion by
submitting materials outside the pleadings”); see also DE 18-1, 35-1 & 36-1 (Pl.’s various tendered
exhibits). If there were any doubt that Gonzalez’s was on notice of possible Rule 56 consideration,
Plaintiff’s responsive recitation of the summary judgment standard would resolve it. DE 35 at 2
(citing Anderson, 106 S. Ct. at 2511).
                                                  3
no material issue in dispute.”). If the moving party meets its burden, the burden then shifts to the

nonmoving party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp.,

106. S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule 56(c)

mandates the entry of summary judgment . . . against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 106 S. Ct. at 2552; see also id. at 2557 (Brennan,

J., dissenting) (“If the burden of persuasion at trial would be on the non-moving party, the party

moving for summary judgment may satisfy Rule 56’s burden of production in either of two ways.

First, the moving party may submit affirmative evidence that negates an essential element of the

nonmoving party’s claim. Second, the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the nonmoving

party’s claim.” (emphasis in original)).

       A fact is “material” if the underlying substantive law identifies the fact as critical.

Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment. Factual

disputes that are irrelevant or unnecessary will not be counted.” Id. A “genuine” issue exists if

“there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.” Id. at 2511; Matsushita Elec. Indus. Co., 106 S. Ct. at 1356 (“Where the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine

issue for trial.’”) (citation omitted). Such evidence must be suitable for admission into evidence at

trial. Salt Lick Bancorp v. FDIC, 187 F. App’x 428, 444–45 (6th Cir. 2006).




                                                 4
          For the following reasons, under the applicable standards, and on full review, the Court

finds that the record shows no triable issue as to any FTCA-cognizable tortious conduct and grants

Defendant’s motion.

III.      DISCUSSION

          As to the sole pleaded claim, the Court finds that the Government is entitled to summary

judgment based on the FTCA’s “contractor” exception. The complaint makes clear that Gonzalez

ascribes fault for his injuries to the alleged negligence (or “deliberate indifference”) of “Dr.

Tommy W. Shelton[.]” DE 1 at 2, 4. The FTCA’s waiver of sovereign immunity is limited to

claims for injuries “caused by the negligent or wrongful act or omission of any employee of the

Government while acting within the scope of his office or employment.” 28 U.S.C. § 1346(b)

(emphasis added); see United States v. Orleans, 96 S. Ct. 1971, 1975 (1976). Defendant argues

that Dr. Shelton is not a federal government employee and, thus, the FTCA’s restricted waiver

does not extend to Gonzalez’s claim. See DE 26-1 at 8–10. The Court, for the following reasons,

agrees.

          The Act defines “[e]mployee of the government” to include “officers or employees of any

federal agency” (such as the BOP) but expressly excludes “any contractor with the United States”

from the definition of “federal agency.” 28 U.S.C. § 2671. Thus, sovereign immunity bars claims

against the United States premised on the conduct of a contractor. See Orleans, 96 S. Ct. at 1976

(“Since the United States can be sued only to the extent that it has waived its immunity, due regard

must be given to the exceptions, including the independent contractor exception, to such waiver.”)

(citation omitted); Logue v. United States, 93 S. Ct. 2215, 2219 (1973); Berrien v. United States,

711 F.3d 654, 658 (6th Cir. 2013) (“The contractor exception precludes FTCA liability for any

negligence by any [Government] contractors[.]”); Blakely v. United States, 276 F.3d 853, 864 (6th



                                                 5
Cir. 2002) (“The circumstances of the waiver of sovereign immunity must be scrupulously

observed and not expanded by the courts.” (citation, quotation marks, and alterations omitted)).

          “A critical element in distinguishing an [employee] from a contractor is the power of the

Federal Government ‘to control [the individual’s] detailed physical performance[.]’” Orleans, 96

S. Ct. at 1976 (quoting Logue, 93 S. Ct. at 2219)). “Courts have generally applied these principles

to private physicians working under contractual relationships with government owned facilities to

conclude that these physicians are independent contractors, not government employees.” Davis v.

United States, No. 08-CV-184-ART, 2009 WL 1360658, at *5 (E.D. Ky. May 13, 2009) (collecting

cases).

          Gonzalez does not dispute Defendant’s characterization of Dr. Shelton as an independent

contractor. Indeed, Gonzalez himself identified Dr. Shelton as a “contract physician.” See DE 29

at 3. Further, Gonzalez did not respond to Defendant’s contention that the contractor exception

bars his claim. Typically, “a plaintiff is deemed to have abandoned a claim when a plaintiff fails

to address it in response to a motion for summary judgment.” Brown v. VHS of Michigan, Inc., 545

F. App’x 368, 372 (6th Cir. 2013) (collecting cases); see also Guarino v. Brookfield Twp. Trustees,

980 F.2d 399, 405 (6th Cir. 1992) (a non-moving party’s burden to respond to a motion for

summary judgment “is really an opportunity to assist the court in understanding the facts. But if

the non-moving party fails to discharge that burden—for example, by remaining silent—its

opportunity is waived and its case wagered.”); but see Evans v. Plummer, 687 F. App’x 434, 446

(6th Cir. 2017). That is not precisely the case here, as Gonzalez did respond to one of Defendant’s

two arguments. Nonetheless, the Court may deem an unopposed fact admitted. Fed. R. Civ. P.

56(e)(2).




                                                  6
       The Court applies forgiving rigor to and liberally construes pro se filings. Davis v. Prison

Health Servs., 769 F.3d 433, 437–38 (6th Cir. 2012). However, the Court will not “conjure

allegations on a litigant’s behalf.” Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001); see

also Coleman v. Shoney’s, Inc., 79 F. App’x 155, 157 (6th Cir. 2003) (“Pro se parties must still

brief the issues advanced with some effort at developed argumentation.”). With no response by

Gonzalez, the Court can only do so much. The Government filed a well-supported argument that

the contractor exception should apply.5 Gonzalez chose not to meet that argument. Rule 56 does

not impose on the Court an obligation to mine the record or law for posable opposing theories. The

undisputed record shows that the “Government was not performing the work, and [Dr. Shelton]

was not under its supervision or control.” Gowdy v. United States, 412 F.2d 525, 534 (6th Cir.

1969); see Logue, 93 S. Ct. at 2219 (citing Gowdy as an exemplar of the “traditional distinction

between employees of the principal and employees of an independent contractor”). The Court, on

this record, finds no genuine dispute regarding Dr. Shelton’s independent contractor status. Thus,

Gonzalez’s claim premised on Shelton’s alleged negligence is not cognizable under the FTCA.

                                          Novel Claim

       Gonzalez, at the eleventh hour, (again) attempts to re-characterize his theory. See DE 35 at

3. Seeking to shift blame from Dr. Shelton, as originally pleaded, Gonzalez now claims that BOP

staff received a pre-operative treatment plan from Lake Cumberland Regional Hospital prescribing

a chest x-ray review “to MAKE SURE we noted the exact location and there is not further foreign




5
  See, e.g., DE 26-1 at 8–10; DE 26-2 at ¶ 3 (Decl. of Rhonda Jones, BOP Health Services
Administrator, representing that “Dr. Tommy Shelton is not an employee” of the BOP, that “Dr.
Shelton performed the” May 20, 2016, surgery “at Lake Cumberland Regional Hospital pursuant
to a contract USP McCreary has with Seven Corners, Inc.[,]” and that “USP McCreary does not
have the authority to directly control the conduct, management or actions of” contracted medical
personnel).
                                                7
bodies[.]” Id. at 2. Plaintiff contends that “BOP medical staff should have performed the”

Hospital’s pre-op plan and that he “suffered injury due to the negligence of the BOP staff [in]

failing to follow the appropriate treatment plan and review [his] chest x-ray [before the]

operation[.]” Id. at 2–3.

          The Court need not reach the merits of this last-ditch case recasting for two reasons. First,

Gonzalez debuted this theory only in response to Defendant’s motion. It is generally improper for

a litigant—with knowledge of all facts undergirding a given claim in time to either include it in an

initial pleading or pursue timely amendment—to assert an unpleaded claim for the first time in

response to a Rule 56 motion. Tucker v. Union of Needletrades, Indus. & Textile Employees, 407

F.3d 784, 789 (6th Cir. 2005) (affirming district court’s refusal to consider claims never pleaded

and advanced for the first time in response to a summary judgment motion). The relevant facts

“were within [Gonzalez’s] knowledge well before [he] filed [his] complaint in” this Court. Tucker,

407 F.3d at 789. Gonzalez had the medical record on which he premises his novel claim when he

filed his administrative tort claim. See DE 18 (describing attached documents as the

“[a]dministrative [t]ort claim [a]gainst the United States”); DE 18-1 at 37 (describing the

“Treatment Plan [f]rom Lake Cumberland”). Gonzalez has thrice modified or attempted to modify

his claims. See DE 18, 29 & 33. The record reveals no excuse for Gonzalez’s failure to timely

(originally or via amendment) plead this claim. Thus, the Court need not consider the claim’s

merits. See Tucker, 407 F.3d at 789 (concluding, despite record support for a potentially “colorable

. . . argument[,]” that the trial court “did not err in refusing to consider the merits”).

          Even if the Court considered the Defendant’s counter-argument an implicit agreement “to

litigate fully an issue not raised in the original pleadings[,]”6 Gonzalez’s failure to administratively



6
    Stemler v. City of Florence, 126 F.3d 856, 872 (6th Cir. 1997).
                                                   8
exhaust the recently materialized claim would likewise foreclose a merits analysis. Gonzalez’s

administrative filing alleged negligence based solely on Dr. Shelton’s conduct7 relative to the

surgery. See DE 18-1 at 3–5. Gonzalez’s BOP pleading does not allege pre-operative negligence

or even mention Lake Cumberland Regional Hospital’s pre-operative treatment plan. Id. Thus,

Gonzalez did not meet his statutory exhaustion obligation on the fresh theory. See 28 U.S.C. §

2675(a) (“An action shall not be instituted upon a claim against the United States for money

damages for . . . personal injury . . . unless the claimant shall have first presented the claim to the

appropriate Federal agency[.]”); Davis, 2009 WL 1360658, at *6 (“Although an administrative

claim need not propound every possible theory of liability in order to satisfy section 2675(a) . . . a

plaintiff cannot present one claim to the agency and then maintain suit on the basis of a different

set of facts.”) (quoting Roma v. United States, 344 F.3d 352, 362 (3d. Cir. 2003)).

       Additionally, summary judgment would also be appropriate on the merits. The FTCA

provides for Government liability, where appropriate, “in the same manner and to the same extent

as a private individual under like circumstances[.]” 28 U.S.C. § 2674. Thus, the law of the state

where the tort occurs controls. See Rayonier Inc. v. United States, S. Ct. 374, 376 (1957). “In order

to state a cause of action based on negligence under Kentucky law, a plaintiff must establish the



7
  Gonzalez’s administrative attachment does baldly allege that “USP-McCreary along with the
surgeon w[ere] grossly negligent[.]” DE 18-1 at 5. However, nothing in the administrative filing
hints of a connection between this desultory legal contention and the new theory described in the
response. Indeed, the factual allegations in Gonzalez’s initial claim do not even suggest BOP
misfeasance or nonfeasance. Just the opposite. Factually, Gonzalez asserted that BOP “scheduled
several outside appointment[s] as a result of my complaints of episodic pain” and that when
Gonzalez’s pain persisted post-surgery “USP-McCreary performed an x-ray that substantiated that
the ‘bullet’ ha[d not] been removed in its entirety and/or Dr. Shelton left surgical tools in
[Plaintiff’s] axilla.” DE 18-1 at 5. Gonzalez’s depiction of BOP as an arranger of outside care and
ex post discoverer of such care’s alleged inadequacy plainly did not provide notice “sufficient to
enable [BOP] to investigate” an allegation that Bureau staff were somehow responsible for (and
deficient in) ensuring compliance with an (unmentioned) pre-surgery plan. Glarner v. U.S. Dep’t
of Veterans Admin., 30 F.3d 697, 700 (6th Cir. 1994).
                                                  9
following elements: ‘(1) a duty on the part of the defendant; (2) a breach of that duty; and (3)

consequent injury.’” Matthews v. Robinson, 52 F. App’x 808, 809 (6th Cir. 2002) (quoting Mullins

v. Commonwealth Life Ins. Co., 839 S.W.2d 245, 247 (Ky. 1992)). In the Commonwealth, “a

plaintiff alleging medical malpractice must prove that a medical provider failed to adhere to the

standard of care of a reasonably competent practitioner in the same medical field, proximately

causing the plaintiff injury.” Id. at 809–10 (citing Reams v. Stutler, 642 S.W.2d 586, 588 (Ky.

1982)).

          Plaintiff’s newfangled theory relies on, in Gonzalez’s own words, a “treatment plan from

Lake Cumberland Regional Hospital[.]” See DE 35 at 2 (citing DE 35-1 at 6). Plaintiff entirely

fails to explain why a reasonable juror could find BOP staff liable for an alleged failure to comply

with, again as Gonzalez describes it, a “[p]re-operation treatment plan prescribed by Lake

Cumberland Regional Hospital[.]” Id. No BOP employee operated on Gonzalez, and the surgery

was not performed at a BOP facility. Rather, “Lake Cumberland Surgery Specialists” developed

the subject treatment plan. DE 18-1 at 37. Dr. Shelton did not operate on Gonzalez at a BOP

facility; the procedure took place at an independent hospital. At bottom, Plaintiff’s claim (at least

as to the existence of a duty) rests entirely on two pieces of record proof: (1) BOP Nurse

Practitioner Pamela Kenney’s partial reproduction of the “Treatment Plan [f]rom Lake

Cumberland Surgery Specialists” 4 months prior to the operation in one of Gonzalez’s BOP

medical records, see DE 18-1 at 37; and (2) Plaintiff’s own self-serving interpretation of this record

as establishing a BOP duty to ensure compliance with a plan for a treatment, i.e., the surgery that

BOP did not provide, see DE 35 at 2–3.

          The Court, if the claim were properly presented, would find that no reasonable juror could,

on this record, conclude that the BOP Nurse Practitioner had a duty to carry out the independent



                                                  10
surgical team’s treatment plan. Critically, Gonzalez offers no proof, beyond his say-so, that the

hospital intended for BOP to implement the pre-operative surgical plan. No reasonable juror could

read the relevant document as Plaintiff wishes. FNP Kenney begins the “administrative note” by

stating that Gonzalez was seen by “Lake Cumberland Surgery Specialists” related to the bullet in

his left axilla. DE 18-1 at 37. She explains that the “[t]reatment plan per the Surgical Specialists is

to remove the foreign body in the Operating Room under [f]luoroscopy.” Id. Kenney concludes by

noting her intent to “order [a] new consult[ation] for removal of [the] foreign body[.]” Id. Kenney

then requests just that. Id. The language Gonzalez relies on appears only in the section explaining

the reason for that request. Id. This is an exact duplicate of the hospital surgeon’s plan. See DE 18-

1 at 18. The hospital’s plan was not the BOP’s obligation or duty.

       Essentially, Plaintiff believes that reporting the content of the independent “Surgical

Specialists” treatment plan was enough to place the burden of compliance on Kenney. Yet, under

Gonzalez’s reasoning, Kenney would also be on the hook for the other reported portion of that

plan, i.e., surgery to remove the bullet. Gonzalez does not go this far, but the logic of the reading

he poses leads inexorably to that result. The Court finds that no reasonable juror would take this

interpretive path. Again, it is undisputed that BOP had no authority to dictate Dr. Shelton’s surgical

conduct. The BOP sent Gonzalez out for the treatment, which clashes with this illogical late theory.

The Court sees no genuine dispute, on this record, that BOP personnel were responsible for pre-

operative review of x-rays aimed at ensuring precision in a surgery that BOP did not perform and

had no authority to control. Gonzalez’s complaint targeted the behavior of the surgeon alone. See

DE 1 at 4 (declaring 3 acts of malpractice by “Dr. Tommy W. Shelton”). The tardy liability

expansion effort fails.




                                                  11
          Thus, Gonzalez fails to present evidence sufficient “to permit a layman with general

knowledge to recognize medical malpractice” on the facts alleged, and Plaintiff “did not retain or

employ any expert witness to testify in support of his medical malpractice claim.” Matthews, 52

F. App’x at 810.8 The Court, on each of these cascading bases, finds summary judgment for the

Government on Gonzalez’s newfound claim appropriate.

                                         Statute of Limitations

          Lastly, Gonzalez’s complaint is untimely and equitable tolling is, on Plaintiff’s proof and

argument, unwarranted. The FTCA sets specific time limits for tort claims against the United

States:

          A tort claim against the United States shall be forever barred unless it is presented
          in writing to the appropriate Federal agency within two years after such claim
          accrues or unless action is begun within six months after the date of mailing, by
          certified or registered mail, of notice of final denial of the claim by the agency to
          which it was presented.

28 U.S.C. § 2401(b). The Government contends that Gonzalez failed to file suit within six months

of the BOP’s denial of his administrative claim and that the complaint is thus time barred. See DE

26-1 at 5–7.

          Plaintiff correctly concedes that he failed to file within 6 months of the BOP’s November

30, 2017, formal denial.9 See DE 35 at 3; see also Jackson v. United States, 751 F.3d 712, 717 (6th

Cir. 2014) (“The FTCA unambiguously states that the six-month limitation window runs ‘from the




8
  The Sixth Circuit recently distinguished Matthews on the grounds that “the prisoner in that case
did not file a Rule 56(d) motion and affidavit in response to the government’s motion.” Bunche v.
United States, No. 17-6190, 2018 WL 4959029, at *4 (6th Cir. June 20, 2018). Here, like Matthews
and unlike Bunche, Gonzalez has filed no such motion or affidavit.
9
  Plaintiff, as an exhibit to his notice clarifying the complaint (see DE 18), filed the relevant letter.
See DE 18-1 (letter dated November 30, 2017, advising Gonzalez that his claim was denied and
stating: “If you are not satisfied with our determination in this matter, you may file suit in the
appropriate U.S. District Court no later than six months from the date of this letter.”).
                                                   12
date of mailing’” and does not “require that the claimant receive the denial letter in order to

commence the six-month limitation period.”) (citations omitted). Gonzalez’s September 8, 2018,10

complaint came well after the June 1, 2018, deadline. Plaintiff’s complaint is facially untimely.

See 28 U.S.C. § 2401(b).11

       Gonzalez seeks equitable tolling to excuse the tardy filing. The FTCA limitations period

may, under appropriate circumstances, be equitably tolled. Kwai Fun Wong, 135 S. Ct. at 1638;

Jackson, 751 F. 3d at 718–19. Equitable tolling is permissible “when a litigant’s failure to meet a

legally-mandated deadline unavoidably arose from circumstances beyond that litigant’s control.”

Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010). In suits against the Government,

however, tolling is allowed “sparingly, and not when there has only been a garden variety claim

of excusable neglect.” Chomic v. United States, 377 F.3d 607, 615 (6th Cir. 2004) (quotation marks

omitted). The Sixth Circuit provides the following factors for evaluating tolling propriety:

       (1)   the plaintiff’s lack of notice of the filing requirement;
       (2)   the plaintiff’s lack of constructive knowledge of the filing requirement;
       (3)   the plaintiff’s diligence in pursuing [his] rights;
       (4)   an absence of prejudice to the defendant; and
       (5)   the plaintiff’s reasonableness in remaining ignorant of the particular legal
             requirement.




10
   The Court’s treatment gives Gonzalez the benefit of his complaint signature date (despite the
October 18, 2018, filing). Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008) (“[A] pro se
prisoner’s complaint is deemed filed when it is handed over to prison officials for mailing to the
court. Cases expand the understanding of this handing-over rule with an assumption that, absent
contrary evidence, a prisoner does so on the date he or she signed the complaint.” (citations
omitted)). To be clear, the fact that 40 days elapsed between Gonzalez’s purported signature date
and the Clerk’s receipt of the document is strong evidence that the signature-handover-date
presumption is inapplicable. This additionally supports the Court’s timeliness conclusion.
However, given that Gonzalez’s filing would be untimely even if filed on September 8, 2018, the
Court frames the analysis without resort to this additional proof of tardiness.
11
   This analysis, of course, applies with even greater force to Gonzalez’s rejiggered claim, newly
minted on November 25, 2019. See DE 35.
                                                13
Zappone v. United States, 870 F.3d 551, 556 (6th Cir. 2017) (citation and quotation marks

omitted). A plaintiff faces the burden to justify equitable tolling. Robertson, 624 F.3d at 784.

        The BOP’s denial letter expressly advised Gonzalez that he had to file suit within six

months. See DE 18-1 at 1. Plaintiff acknowledges receipt of same on December 8, 2017. See DE

35 at 3. Thus, the first, second, and fifth factors weigh against equitable tolling. See Truitt v. County

of Wayne, 148 F.3d 644, 648 (6th Cir. 1998).

        Regarding the third factor, Gonzalez argues various impediments thwarted his diligent

efforts to pursue the claims and that he was unable to “ascertain the complete details as to whom

may be liable” for his “ongoing pain and suffering” until he received medical records in July 2018.

See DE 35 at 3. Yet, Gonzalez’s complaint simply and fully mirrors the allegations contained in

his administrative claim. Compare DE 1, with DE 18-1 at 3–5.12 Both the administrative filing and

federal complaint blame Dr. Shelton’s alleged failure to completely remove the bullet fragments

and/or other objects from Gonzalez’s left axilla. Given that Plaintiff clearly understood the factual

predicates for his claim when he administratively filed, Gonzalez’s assertions regarding




12
   Indeed, the verbiage of Gonzalez’s administrative “Basis of Claim” Form, see DE 18-1, is
repeated, nearly verbatim, in Gonzalez’s complaint. See DE 1 at 3.
                                                   14
obstruction and need for records fail to show diligence.13 Thus, the third factor weighs against

tolling.

           The fourth factor, prejudice to Defendant, is somewhat equivocal. On one hand, a delay of

five or six months may not have materially impacted the Government’s ability to respond. On the

other, Gonzalez’s claim concerns a May 2016 surgery; any additional delays for such temporally

distant events risks dispersion of witnesses and diminished memories.14 With four factors weighing

against tolling, even assuming neutrality for the fourth factor, the balance clearly counsels against

equitably excusing Gonzalez’s tardy filing. Thus, the FTCA statute of limitations, § 2401(b),

additionally and independently warrants summary judgment for the Government. Cf. Jourdan v.

Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“[W]hile pro se litigants may be entitled to some latitude

when dealing with sophisticated legal issues, acknowledging their lack of formal training, there is

no cause for extending this margin to straightforward procedural requirements that a layperson can

comprehend as easily as a lawyer.”).




13
   For instance, Gonzalez claims that he was in SHU until March 3, 2018. See DE 36. For starters,
“[c]ourts have consistently held that general allegations of placement in segregation and lack of
access to legal materials are not exceptional circumstances warranting equitable tolling[.]”
Andrews v. United States, No. 17-1693, 2017 WL 6376401, at *2 (6th Cir. Dec. 12, 2017) (citing
Paulcin v. McDonough, 259 F. App’x. 211, 213 (11th Cir. 2007); United States v. Fredette, 191
F. App’x. 711, 713 (10th Cir. 2006)); see also Muhammad v. United States, 735 F.3d 812, 815 (8th
Cir. 2013) (finding that “five-month confinement in the Special Housing Unit” did not “constitute
an extraordinary circumstance warranting the application of equitable tolling”). Even if SHU
placement constituted a legitimate filing obstruction, Gonzalez also fails to account for his lack of
diligence from March 4, 2018, through June 1, 2018, when his filing deadline expired. Further, as
Defendant notes, most of the “lockdown” periods that Gonzalez cites (roughly 70%) occurred
after expiration of the limitations period. See DE 35 at 4. The only exception is Gonzalez’s claim
that USP-Pollock was locked down from May 8, 2018, through June 20, 2018. Id. Yet, Plaintiff
fails to explain why, if diligently pursuing his claims, he could not have filed during the nearly
two-month period prior to the next alleged lockdown (on August 17, 2018). Id.
14
   The Court also notes that Congress explicitly established a brief limitations period under the
FTCA and, thus, implied a substantial Government interest in promptness and considerable
diligence for an FTCA plaintiff.
                                                  15
       For these numerous, overlapping reasons, the Court GRANTS DE 26 and will enter a

separate judgment.

       This the 31st day of March, 2020.




                                           16
